Citation Nr: 9925996	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-40 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluation for hemorrhoids and denied 
reopening the claim for service connection for low back 
disorder.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Hemorrhoids are manifested by no more than mild or 
moderate external or internal hemorrhoids.

2.  Service connection for low back disorder was denied by 
the RO in May 1993.  The appellant did not appeal that 
decision.

3.  Evidence submitted by the appellant since the May 1993 
decision, which denied service connection for low back 
disorder, is cumulative and redundant.  


CONCLUSIONS OF LAW

1.  Hemorrhoids are no more than noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).

2.  The May 1993 rating decision which denied service 
connection for low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

4.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hemorrhoids

The appellant contends that his hemorrhoids have gotten 
worse.  Specifically, he states that he is limited in his 
ability to walk and that he cannot sit for long periods of 
time.  He states that he gets occasional bleeding from his 
hemorrhoids.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for hemorrhoids is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for hemorrhoids was granted by means of a 
February 1974 rating decision and assigned a noncompensable 
evaluation.  The appellant underwent a hemorrhoidectomy in 
January 1989.  In a September 1989 rating decision, the RO 
granted a temporary total evaluation for hemorrhoids under 
38 C.F.R. § 4.30 for the January 1989 procedure.

The appellant had an RO hearing in October 1996.  The 
appellant stated that he took hot sitz baths to help his 
hemorrhoids.  He stated that when his hemorrhoids were out, 
he would sometimes take two baths in one day.  He stated that 
Preparation H did not work and that only sitz baths worked.  
The appellant testified that his hemorrhoids bled 
occasionally.  He stated that his hemorrhoids would leak (not 
blood), which would require him to change his underwear three 
to four times per day.  The appellant noted that he had 
undergone surgery for his hemorrhoids.  He stated that he 
used a stool softener, but that some bowel movements still 
bothered his hemorrhoids.  He stated that he felt like his 
hemorrhoids were irreducible.  

The appellant underwent a VA examination in October 1997.  
The appellant reported that he was well except that 
occasionally he had problems with hemorrhoids, which happened 
about once or twice per week.  He stated that his hemorrhoids 
improved with sitz baths.  The VA examiner stated that the 
appellant denied any frank bleeding, but that he stated that 
he would sometimes see blood when he was pushing his 
hemorrhoids back in.  The appellant reported that he would 
become incontinent occasionally due to the hemorrhoids.  The 
VA examiner stated that examination of the rectum revealed no 
gross hemorrhoid.  The opening of the rectum was within 
normal limits.  There was no swelling detected.  The VA 
examiner stated that bleeding was occasional and that soiling 
happened when the appellant had a prolapsed hemorrhoid, which 
the VA examiner noted was not apparent that day.  The VA 
examiner stated "none' as to incontinence, tenesmus, 
dehydration, malnutrition, anemia, and fecal leakage.  As to 
frequency of episodes, the VA examiner stated twice per week.  
The VA examiner noted that the appellant's hemoglobin was 
normal.  The diagnoses were episodic prolapsed hemorrhoids 
secondary to episodes of constipation and history of 
prolapsed hemorrhoids with status post surgery per history.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7336 (1998).  A 10 percent evaluation will be awarded for 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  Id.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for hemorrhoids.  In the October 1996 RO hearing, 
the appellant testified that he sometimes had to take two 
baths a day because his hemorrhoids would bother him.  He 
described constant leakage in which he had to change his 
underwear three or four times per day.  He stated that his 
hemorrhoids bled occasionally and that some bowel movements 
aggravated his hemorrhoids.  In October 1997, the appellant 
reported that he had problems with hemorrhoids about once to 
twice per week.  The VA examiner stated that examination of 
the appellant's rectum revealed no gross hemorrhoid.  The 
opening of the rectum was within normal limits.  There was no 
swelling detected.  Based on the appellant's history, the VA 
examiner stated that the appellant had two episodes per week.

Here, the evidence in this case, as reported by the 
appellant, indicates that he has episodes of irreducible 
hemorrhoids with excessive leakage (but not fecal leakage).  
However, without clinical findings of irreducible, large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences, a 
compensable disability evaluation for hemorrhoids is not 
warranted.  See 38 C.F.R. Part 4, Diagnostic Code 7336.  
Additionally, there have been no clinical findings of 
persistent bleeding, fissures, or anemia and the appellant 
has not reported such to warrant an increased evaluation.  
See id. 

The Board finds that the appellant's testimony at the RO 
hearing lacks substantiation as evidenced by the October 1997 
VA examination report.  At the time of the VA examination, 
the appellant reported episodes of one to two per week; 
however, the VA examiner found no gross hemorrhoid upon 
examination and that the opening of the rectum was within 
normal limits.  The Board gives more probative weight to the 
VA examiner's findings than the appellant's testimony and 
statements of irreducible hemorrhoids.  Even if the Board 
accepts the appellant's statements of one to two episodes per 
week, the appellant's hemorrhoids have been shown to be no 
more than mild to moderate.  The medical evidence disproves 
the claim for an increased evaluation.  Taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 0 percent is not 
warranted for hemorrhoids. To this extent, the preponderance 
of the evidence is against her claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 1991).

II.  Low back disorder

The appellant claims that he developed a low back disorder in 
service, which is related to his current diagnosis of 
lumbosacral disc disease.

In a May 1993 rating decision, the RO denied service 
connection for low back disorder, stating that the appellant 
had not brought forth evidence of incurrence of a low back 
disorder in service.  The evidence before the RO at that time 
were service medical records, the appellant's claim 
application, and VA medical records, which are described 
below.

Service medical records reveal that in February 1971, the 
appellant was complaining of pain in his back and leg.  The 
examiner stated that the appellant should not do any heavy 
work or carry any heavy loads on his back.  In April 1971, 
clinical evaluation of the appellant's spine and other 
musculoskeletal system was normal.

The appellant underwent a VA examination in December 1973.  
The appellant reported pain in his lower back and that he had 
trouble sitting for any length of time.  He stated that such 
had occurred since he had gotten out of service.  The VA 
examiner stated that there was no redness, heat, swelling, 
pain to palpation, or limitation of motion of any of the 
joints of the body.  The appellant was able to get up on his 
toes.  The VA examiner stated that the appellant was able to 
squat down, rock back on his heels, and straighten up without 
difficulty.  The appellant had free, full motion of the spine 
with no pain to palpation anywhere.  No diagnosis as to the 
appellant's spine was entered.

In a March 1992 VA outpatient treatment report, the appellant 
complained of pain in his low back for the past three weeks.  
The appellant reported a history of back pain three years ago 
without trauma.  He stated that the pain was brought about by 
sudden movement and that there had been no improvement.  The 
diagnosis was chronic low back pain, recurring.  X-rays taken 
at that time of the lumbar spine revealed mild early 
spondylosis of the lower lumbar spine.  

In the May 1993 rating decision, the RO stated that the 
appellant had not brought forth evidence of incurrence of a 
low back disorder in service.  The RO noted that the 
appellant had a current diagnosis of early spondylosis of the 
lower lumbar spine, but that service connection was denied, 
as the evidence did not establish that the appellant incurred 
a chronic low back disorder while on active duty.  In 
essence, the RO determined that a chronic low back disorder 
was not present in service and that there was no competent 
evidence of a nexus between service and a current low back 
disorder.  The appellant did not appeal the May 1993 rating 
decision, and it became final.  A final claim may be reopened 
if new and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the May 1993 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the May 1993 rating decision follow.

In an April 1995 VA hospitalization summary report, it was 
noted that the appellant presented with a two and one-half 
year history of low back pain radiating to the right leg and 
right foot.  The diagnosis was L4-L5 stenosis.  Later that 
month, the appellant underwent a right L4-L5 laminectomy, 
foraminotomy, and diskectomy at a VA facility.  It was noted 
that the appellant had a history of a back injury several 
years ago, and an exacerbating episode in September 1994 
while trying to lift a lawn mower.  Other VA records 
substantiate a current diagnosis of low back disorder.

The appellant testified at an RO hearing in October 1996.  He 
stated that since he had undergone back surgery, that he had 
not slept in a bed.  He stated that he injured his back in 
service and that there had been no record of such.  The 
appellant stated that he was given an order to move a water 
buffalo from one area to another.  He stated that he and his 
fellow soldiers forgot to check to see if there was any water 
in the water buffalo, and as they lifted it, the water 
shifted and he strained his back.  He testified that he was 
placed on light duty after that and that his back did not 
bother him much.  The appellant stated that he had occasional 
problems.

The appellant underwent a VA examination in October 1997.  
The VA examiner stated that the appellant reported that his 
backache began in service while he was in Vietnam.  He 
reported the same incident as described in the October 1996 
RO hearing.  The appellant stated that since the time of the 
incident in service, he got back pain about once a year and 
that he injured his back again in 1986.  The VA examiner 
entered clinical findings as to the appellant's spine.  He 
entered a diagnosis of lumbosacral spine disc disease.  The 
VA examiner stated that the appellant's file had been 
reviewed and noted that the appellant reported two injuries 
to his back.  He stated that the injury in service had 
probably not caused any residual effect, but that the second 
injury resulted in moderately severe degree of lumbar disc 
disease, resulting in radiculopathy.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The records that do not relate to the appellant's spine are 
not relevant to the appellant's petition to reopen the claim 
for service connection for low back disorder, to include 
lumbosacral spine disc disease.  Such records are not new and 
material evidence.  38 C.F.R. § 3.156(a).

Service connection was previously denied for low back 
disorder because the appellant did not have evidence of a 
chronic low back disorder in service or competent evidence of 
a nexus between the current diagnosis and service.  Since 
that determination, the appellant has presented no competent 
evidence of either incurrence of a chronic low back disorder 
in service, or competent evidence of a nexus between the 
diagnosis of lumbosacral spine disc disease and service.  In 
fact, as to competent evidence of a nexus, there is negative 
evidence.  In the October 1997 VA examination report, the VA 
examiner stated that the injury in service probably had no 
residual effect on the appellant's lumbosacral spine disc 
disease.  Such evidence does not assist the appellant in 
reopening the previously denied claim for service connection 
for low back disorder.

The appellant has alleged that his current back problems are 
related to service.  However, the appellant is not competent 
to make such an allegation.  See Moray v. Brown, 5 Vet. App. 
211 (1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108").  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for low back disorder, to include 
lumbosacral spine disc disease.  Furthermore, his assertion 
that he had a back disorder in service is cumulative of his 
prior claim.

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for low back disorder, 
to include lumbosacral spine disc disease, nor whether VA has 
fulfilled its duty to assist.  See Winters, 12 Vet. App. at 
206.

The Board notes that the appellant's representative has 
alleged that the appellant's petition to reopen the claim for 
service connection for low back disorder should be remanded 
to the RO for it to adjudicate the appellant's claim under 
the new test for determining whether new and material 
evidence has been submitted to reopen a previously denied 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board finds that the petition to reopen the claim for 
service connection for low back disorder need not be 
remanded, as the RO specifically considered 38 C.F.R. 
§ 3.156(a) in its decision.  Such regulation was cited in the 
October 1995 statement of the case.



ORDER

An increased evaluation for hemorrhoids is denied.  The 
petition to reopen the claim for service connection for low 
back disorder, to include lumbosacral spine disc disease, is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

